DETAILED ACTION
This Office Action is in response to the communication filed on 06/10/2021. 
Status of the claims:
Claim 4 is cancelled.
Claim 16 is new.
Claims 1-3, 5-16 are pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the submission, filed on 06/10/2021.  Since the continued examination under 37 CFR 1.114 is requested by the Applicant, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 and the Applicant's submission filed on 06/10/2021 has been entered.

Response to Amendments 
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 06/10/2021. By this amendment, claim 1 has been amended and new claim 16 has been added. Upon entry of the amendment, the amended plus the new claims will be fully examined for patentability. 

Response to Remarks
Applicants’ Remarks Made in an Amendment, filed in the request for continued examination under 37 CFR 1.114 has been fully considered. It is noted that the pending claims have been amended by this response. The amendment, specifically, to independent claim 1 includes new feature which is not in previously examined claim. Further, in contrary to the applicant’s remark (see Page 5, lines 1-2), the amendment to claim 1 is not just to “correct various informalities”. The amendment is made for facilitating expeditious prosecution of the application; it does narrow the scope of the claim; and thus are related to 

Allowable Subject Matter
Pending claims 1-3, 5-16 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
In view of in view of the amendment to claim 1, made for facilitating expeditious prosecution of the application, that is used to overcome the applied art set forth in the previous office action, the claimed subject matter in pending claims 1-3, 5-16 is patentably distinguishable from the prior art; therefore is allowable. Prior art, alone or in combination, fails to disclose the invention as a whole, more specifically, the underlined portion, as recited in independent claims 1, 16 and further limited in the dependent claims.  

Regarding Claim 1
(Currently amended) A microcomponent massive Multiple Input Multiple Output (MIMO) array comprising: 
a general purpose processor; 
an integrated power amplifier and 
transmitter device including a software defined radio (SDR) and a plurality of power amplifiers (PAs), the SDR and the plurality of PAs disposed together on a single integrated circuit, 
wherein the plurality of PAs provide precise control of the phase thereby enabling an array of PAs to form a phased array enabling beam forming to be performed, 
wherein the integrated power amplifier and transmitter device is in communication with the general purpose processor; and 
an antenna array in communication with the integrated power amplifier and transmitter device,
wherein the SDR comprises a Field Programmable Gate Array (FPGA) and 
wherein the DPD circuit is also included as part of the FPGA functionality, and 
wherein a  digital pre-distortion (DPD) circuit is also included as part of the FPGA functionality.
Regarding Claim 16
(New) A microcomponent massive Multiple Input Multiple Output (MIMO) array comprising: 
a general purpose processor; 
an integrated power amplifier and 
transmitter device including a software defined radio (SDR) and a plurality of power amplifiers (PAs), 
wherein the plurality of PAs provide precise control of the phase thereby enabling an array of PAs to form a phased array enabling beamforming to be performed, 
wherein the integrated power amplifier and transmitter device is in communication with the general purpose processor; and 
an antenna array in communication with the integrated power amplifier and transmitter device, 
wherein the SDR comprises a Field Programmable Gate Array (FPGA) functionality, and 
wherein a digital pre-distortion (DPD) circuit is also included as part of the FPGA functionality.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure are Applicant Admitted Prior Art (“AAPA”, relying on the teachings for a conventional art in the present application’s Spec as filed originally); US2016/0164474 to Beltran et al.. (“Beltran”); McCune et al, “A Fully Polar Transmitter for Efficient Software-Defined Radios”, IEEE 2017 (hereinafter, “McCune”) and US6859643 to Ma et al. These prior arts are considered pertinent because, they are related specifically to peak-to-average power ratio reduction for in-phase and Quadrature transmitters. With regard to the Applicant’s invention, the applied prior, for example,  AAPA discloses, micro-component massive MIMO array (see Figs. 1-2 and Paras [0010]-[0013] of AAPA) comprising: a general purpose processor (210); an integrated power amplifier and transmitter device (see Fig. 2 and Paras [0028]-[0030] of AAPA) including a software defined radio (SDR) (240) and a power amplifier (250), wherein the integrated power amplifier and transmitter device is in communication with the general purpose processor (see Fig. 2 and Para [0028]-[0031] of AAPA); and an antenna array (112) in communication with the integrated power amplifier and transmitter device (see Para [0027] and Fig. 1B of AAPA). McCune teaches or suggests, in the same technical field, the feature: [the SDR and the Plurality of PAs disposed together on a single integrated circuit] as recited (see for example, McCune, Figs. 1, 5 and Page 1946, Right-hand Column, Lines 9-15, and Page 1947, Right-hand Column, Lines 1-7 from the bottom line: that the SDR and the Plurality of PAs disposed together on a single integrated circuit). Beltran teaches in the same technical field, the feature: wherein the plurality of PAs provide precise control of the phase thereby enabling an array of PAs to form a phased array enabling beam forming to be performed without requiring Digital pre-distortion (DPD) (see for example, Figs. 2, 7, and Paras [0047], [0049], [0056]) and, Ma teaches or suggests, in the same technical field, wherein each polar PA comprises a one-quarter W PA (see for example, Col. 5, lines 10-20 of Ma). However, none of references teaches detailed connection as recited in claim. Updated search and/or additional consideration of the after final amendment is performed by the examiner. The result(s) of the updated search and/or completed additional consideration, by the Examiner is that all of the rejections in the most recent final Office action are overcome, accordingly a Notice of Allowance is issued herewith.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday – Friday (9 – 5 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU TADESE/
Primary Examiner, Art Unit 2632